DETAILED ACTION
The communication dated 9/18/2019 has been entered and fully considered.
Claims 1-30 were canceled. Claims 31-50 were added. Claims 31-50 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 50, the scope of the claim is indefinite as it depends upon itself. For the purpose of examination, Examiner regards claim 50 as dependent on claim 49.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 31-37, 39-42, and 47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tucker et al. U.S. Publication 2002/0117214 (henceforth referred to as Tucker).
As for claim 31, Tucker teaches a flow pipe (paragraph [0045]; Fig. 1: part 14), equivalent to the claimed pressurized fluid channel, for flowing pressurized fluid, comprising: a valve (paragraph [0045]; Fig. 1: part 12), equivalent to the claimed first valve, and a fluid pressure sensor (paragraph [0045]; Fig. 1: part 23), equivalent to the claimed first pressure differential sensor, wherein fluid pressure sensor 23 is configured to detect a first pressure differential in the pressurized fluid flowing into valve 12 (paragraph [0045]; Fig. 1), wherein a flow rate of the pressurized fluid is configured to be controlled through modulation of valve 12 using an output from fluid pressure sensor 23 (paragraphs [0045]-[0048]; Fig. 1).
As for claims 32 and 40, Tucker further teaches that valve 12 comprises an inlet and an outlet and fluid pressure sensor 23 is positioned upstream with respect to the inlet (paragraph [0045]; Fig. 1).
As for claim 33, Tucker further teaches a fluid pressure sensor (paragraph [0045]; Fig. 1: part 25), equivalent to the claimed gauge pressure sensor, positioned downstream with respect to the outlet (paragraph [0045]; Fig. 1).
As for claims 34 and 42, Tucker further teaches that valve 12 is a proportional valve (paragraphs [0045]-[0048]; Fig. 1).
As for claims 35-36, Examiner regards what the claimed pressurized fluid channel is used for as intended use of the apparatus’ structure. Flow pipe 14 would be capable of fluid communication with a passage of an endoscope medical instrument (paragraph [0045]; Fig. 1). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).
As for claims 37 and 47, Tucker further teaches a controller (paragraph [0049]; Fig. 1: part 38), equivalent to the claimed processor, in signal communication with fluid pressure sensor 23 and fluid pressure sensor 25, wherein controller 38 is configured to interpret the flow rate based on the pressure differential and command valve 12 to at least one of at least partially close and at least partially open (paragraphs [0045]-[0049]; Fig. 1).
As for claim 39, Tucker teaches an irrigation system (paragraph [0045]; Fig. 1: part 11), equivalent to the claimed channel flow subsystem, comprising: a flow pipe (paragraph [0045]; Fig. 1: part 14), equivalent to the claimed pressurized fluid channel, comprising: a valve (paragraph [0045]; Fig. 1: part 12), equivalent to the claimed first valve, and a fluid pressure sensor (paragraph [0045]; Fig. 1: part 23), equivalent to the claimed first pressure differential sensor, wherein fluid pressure sensor 23 is configured to detect a pressure differential in the pressurized fluid flowing into valve 12 (paragraph [0045]; Fig. 1), wherein a flow rate of pressurized fluid is configured to be controlled through modulation of valve 12 using an output from fluid pressure sensor 23 (paragraphs [0045]-[0048]; Fig. 1).
As for claim 41, Tucker further teaches that flow pipe 14 further comprises a fluid pressure sensor (paragraph [0045]; Fig. 1: part 25), equivalent to the claimed first gauge pressure sensor, positioned downstream with respect to the outlet (paragraph [0045]; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38, 43-46, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tucker et al. U.S. Publication 2002/0117214 (henceforth referred to as Tucker).
Tucker teaches the features as per above.
As for claim 38, Tucker differs from the instant claims in failing to teach a second valve and a second fluid pressure sensor, wherein the second fluid pressure sensor is configured to detect a second pressure differential in the pressurized fluid flowing into the second valve, wherein a second flow rate of the pressurized fluid is configured to be controlled through modulation of the second valve using an output from the second fluid pressure sensor. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.
As for claim 43, Tucker further teaches a manifold in fluid communication with flow pipe 14 (paragraph [0062]; Fig. 1).
Tucker differs from the instant claims in failing to teach a plurality of flow pipes. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.
As for claim 44, Tucker further teaches a pump (paragraph [0101]; Fig. 12: part 50), equivalent to the claimed pressure regulating device, in fluid communication with the manifold.
As for claim 45, Tucker differs from the instant claims in failing to teach a second fluid pressure sensor positioned to sense a gauge pressure of the pressurized fluid flowing from an outlet of pump 50. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.
As for claim 46, Tucker further teaches that pump 50 comprises a pump (paragraph [0101]; Fig. 12).
As for claim 48, Tucker differs from the instant claims in failing to teach a second valve configured to direct a portion of a fluid flow from pump 50 to a feedback loop in fluid communication with a source of fluid for pump 50 based at least in part on a pressure value determined by the second fluid pressure sensor. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.

Claims 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. U.S. Publication 2006/0224042 (henceforth referred to as Jackson) in view of Tucker et al. U.S. Publication 2002/0117214 (henceforth referred to as Tucker).
As for claim 49, Jackson teaches a decontamination apparatus (paragraph [0014]; Fig. 1), equivalent to the claimed medical instrument reprocessor.
Jackson differs from the instant claims in failing to teach flow pipe 14.
Tucker, however, teaches a similar flow pipe (paragraph [0045]; Fig. 1: part 14), equivalent to the claimed pressurized fluid channel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the decontamination apparatus taught by Jackson with the flow pipe taught by Tucker to achieve the predictable result of a decontamination apparatus comprising a flow pipe configured with PID control to regulate the flow rate of the pressurized fluid flowing therethrough (Tucker paragraphs [0045]-[0048]; Fig. 1).
As for claim 50, Examiner regards what the claimed medical instrument reprocessor is used for as intended use of the apparatus’ structure. The decontamination apparatus would be capable of reprocessing an endoscope (Jackson paragraph [0014]; Fig. 1). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711